Designated Filer: Apollo Investment Fund IV, L.P.Issuer and Ticker Symbol: Pacer International, Inc. (PACR)Date of Event Requiring Statement: July 23, 2003Additional Reporting Persons:COYOTE ACQUISITION LLCBy: Apollo Management IV, L.P., as ManagerBy: AIF IV Management, Inc., its general partnerBy: /s/ Michael D. WeinerName: Michael D. WeinerTitle: Vice PresidentCOYOTE ACQUISITION II LLCBy: Apollo Management IV, L.P., as ManagerBy: AIF IV Management, Inc., its general partnerBy: /s/ Michael D. WeinerName: Michael D. WeinerTitle: Vice PresidentAPOLLO OVERSEAS PARTNERS IV, L.P.By: Apollo Advisors IV, L.P., its General PartnerBy: Apollo Capital Management IV, Inc., its General PartnerBy: /s/ Michael D. WeinerName: Michael D. WeinerTitle: Vice PresidentAPOLLO MANAGEMENT IV, L.P.By: AIF IV Management, Inc., its general partnerBy: /s/ Michael D. WeinerName: Michael D. WeinerTitle: Vice PresidentAPOLLO ADVISORS IV, L.P.By: Apollo Capital Management IV, Inc., its General PartnerBy: /s/ Michael D. WeinerName: Michael D. WeinerTitle: Vice President
